DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 9-15, 17, 18 and 20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/20 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Milin Patel on 9/17/21.
The application has been amended as follows: 

1.	(Currently Amended)	A method comprising:
	in a pre-operating system environment of a computer system, a hardware processor of the computer system executing machine executable instructions to determine whether a sanitization option was selected in a prior operating system environment of the computer system; and
	in response to the determining that the sanitization option was selected, the hardware processor executing the instructions in the pre-operating system environment to:
		determine, for an adapter of the computer system, a storage inventory associated with the adapter; and
		sanitize the storage inventory, wherein the storage inventory identifies a storage device associated with a corresponding storage media type, by generating an application programming interface (API) call to cause a driver associated with the adapter to control the adapter to perform a sanitization function specific to the storage media type,
	wherein sanitization function comprises at least one of: 
reset a configuration state of the adapter;
perform at least one of removing a cryptographic key from the adapter or removing a cryptographic key from the storage device attached to the adapter; or
overwrite storage media of the storage device with a predetermined data pattern.

2.	(Cancelled)

3.	(Currently Amended)	The method of claim 1, wherein the storage inventory comprises identifies a plurality of storage devices, the method further comprising:
	the hardware processor executing the instructions to the 

4.	(Currently Amended)	The method of claim 1, wherein the hardware processor executing the instructions to identify the storage inventory comprises the hardware processor executing the instructions to generate a second application programming interface (API) call to cause a second driver associated with the adapter to provide a list of storage devices associated with the adapter.


5.	(Currently Amended)	The method of claim 1, further comprising:
	the hardware processor executing the instructions to identify the adapter based on an identifier in a protocol interface published by another driver of the adapter. 

6. – 8. (Cancelled)

9.	(Original)	The method of claim 1, further comprising:
	executing the instructions in the pre-operating system environment to monitor a sanitization operation performed by the adapter.

10.	(Currently Amended)	The method of claim 9, wherein executing the instructions to monitor the sanitization operation comprises generating a second application programming interface (API) call to cause a second driver associated with the adapter to return a status of the sanitization operation.

11.	(Original)	The method of claim 1, further comprising:
in an operating system environment, selecting an option to represent that storage of the computer system is to be sanitized during a subsequent reboot of the computer system; and
	initiating the hardware processor executing the instructions in response to the option being selected and the computer system being booted.

12.	(Original)	The method of claim 11, wherein selecting the option comprises receiving input from a user interface of a server, the method further comprising:
a baseboard management controller of the computer system receiving data from the server representing the selection of the option.
13.	(Currently Amended)	A computer system comprising: a plurality of adapters;	
	a processor; and
	a memory to store instructions that, in pre-operating system environment of computer system, cause the processor to:
	determine whether a sanitization option was selected in a prior operating system environment;	
	in response to the determination of the sanitization option being selected:	
identify the plurality of adapters; and
		for each adapter of the plurality of adapters:
			determine a set of at least one storage device associated with the respective adapter; and
			communicate with the respective adapter to sanitize the set of at least one storage device associated with the respective adapter based on sanitization function specific to storage media type of the at least one storage device,
for each adapter of the plurality of adapters, generate an application programming interface (API) call to cause an extensible firmware interface (EFI) driver associated with the adapter to identify the set of at least one storage device, 
wherein the sanitization function comprises at least one of: 
reset a configuration state of the adapter;
perform at least one of removing a cryptographic key from the adapter or removing a cryptographic key from the storage device attached to the adapter; or
overwrite storage media of the storage device with a predetermined data pattern.
	
14.	(Original)	The computer system of claim 13, wherein the plurality of adapters comprises at least one of a host bus adapter, a memory controller, or a networking device.

15.	(Original)	The computer system of claim 13, wherein the instructions, when executed by the processor, further cause the processor to determine the set of at least storage device for each adapter and communicate with each adapter prior to transfer of control of the computer system to an operating system. 

16.	(Cancelled)	

17.	(Currently Amended)	A non-transitory storage medium that stores machine readable instructions that, when executed by a machine, cause the machine to:
	determine whether storage sanitization is to be performed in a pre-operating system environment of the machine;
	in response to determining that storage sanitization is to be performed in the pre-operating system environment:
		determine a list of adapters of the machine;
		for each adapter of the list of adapters, communicate with the respective adapter to cause the respective adapter to perform a sanitization operation to sanitize one or multiple storage devices associated with the respective adapter, wherein the sanitization operation is specific to storage media type of the at least one or multiple storage devices,
	for each adapter of the list of adapters, generate an application programming interface (API) call to cause an extensible firmware interface (EFI) driver associated with the adapter to identify the at least one or multiple storage devices, 
wherein the sanitization operation comprises at least one of: 
reset a configuration state of the adapter;
perform at least one of removing a cryptographic key from the adapter or removing a cryptographic key from the storage device attached to the adapter; or
overwrite storage media of the storage device with a predetermined data pattern; and
		report a status of the sanitization operations.

18.	(Original)	The storage medium of claim 17, wherein the instructions, when executed by the machine, further cause the machine to reset configuration settings of each adapter of the plurality of adapters.

19. 	(Cancelled).

20.	(Original)	The storage medium of claim 17, wherein the sanitization operations comprise operations to clear or purge data.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Heidinga et al. U.S. Pub. No. 20200082103 discloses a method of identifying a set of sensitive data objects to be sanitized by an operating system, wherein storage locations associated with the identified data objects are deleted or zeroed out.
Chang U.S. Pub. No. 20050289289 discloses method of sanitizing storage device by configuring pre-boot application to erase non-volatile storage device while boot firmware is controlling the system.
Farhan et al. U.S. Pat. No. 10185509 discloses secure storage device sanitization by erasing cryptographic keys associated with storage device.
Prior art of record do not explicitly disclose, in light of other features recited in independent claims, wherein the sanitization operation is specific to storage media type of the at least one or multiple storage devices, for each adapter of the list of adapters, generate an application programming interface (API) call to cause driver associated with the adapter to identify the at least one or multiple storage devices, wherein the sanitization operation comprises at least one of:  reset a configuration state of the adapter; perform at least one of removing a cryptographic key from the adapter or removing a cryptographic key from the storage device attached to the adapter; or overwrite storage media of the storage device with a predetermined data pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daineche et al. U.S. Pub. No. 20200110713 discloses method of access to memory.
Griffes et al. U.S. Pub. No. 20190324678 discloses method for encrypted disk drive sanitizing.
Lewis U.S. Pub. No. 20180307851 discloses method to sanitize, recover, analyze and wipe datea stored on non-transitory memory devices connected to a dedicated embedded microcomputer system with a network connection.
Bandi et al. U.S. Pub. No. 20200250334 discloses operating system service sanitization of data associated with sensitive information.
Khatri et al. U.S. Pub. No. 20180341773 discloses preventing malicious cryptographic erasure of storage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431